Fleming, P. J.,
— And now, Sept. 9, 1929, after hearing, the court finds as a fact that the Borough of Bellefonte, by a proceeding had to No. 6, August Sessions, 1858, Court of Quarter Sessions of Centre County, recorded in Quarter Sessions Docket No. 7, at page 177, has accepted the provisions of the Act of April 3, 1851, P. L. 320, entitled “An Act regulating boroughs,” and, therefore, concludes, as a matter of law, that the said Borough of Bellefonte is subject to the provisions of the Act of Assembly approved May 4, 1927, P. L. 519, known as “The General Borough Act,” in its entirety, and especially, in the instant proceeding, as to section 845 of said act; the court further finds as a fáct that the electors of the North Ward of the Borough of Bellefonte did not, at the municipal election held in the year 1927, elect an assessor for said ward, and, therefore, concludes, as a matter of law, that a vacancy existed in said office; the court further finds as a matter of fact that Elwood Johnson, a qualified elector of said North Ward of the Borough of Bellefonte, was duly and regularly appointed by the County Commissioners of the County of Centre as assessor for the North Ward of the Borough of Bellefonte to serve until his successor shall be elected according to the provisions of section 845 of the Act of May 4, 1927, P. L. 519, and, therefore, concludes, as a matter of law, that the term of said Elwood Johnson, as assessor for the North Ward of the Borough of Bellefonte, does not expire until his successor shall be elected at the municipal election to be held in the year 1931, and, further, that no vacancy now exists in said office to be filled by the electorate of said ward in the year 1929.
It is, therefore, ordered, adjudged and decreed that the rule heretofore issued upon the county commissioners to show cause why a mandamus should not issue commanding them to print, or cause to be printed, upon the primary election ballot of the Republican Party, for the office of assessor in the North Ward of the Borough of Bellefonte, for the primary election to be held on Tuesday, Sept. 17, 1929, the name of Herbert Auman, is hereby discharged. Costs to be paid by the County of Centre.
From S. D. Gettig, Bellefonte, Pa.